Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 09/28/22. Claims 1-11 are pending in this application. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. §102 as being unpatentable over Johns (US20140305227).
Regarding claim 1, Johns discloses a transport apparatus for transferring a sample between two devices (see fig 2b disclosing racks), said transport apparatus comprising: a transport tube provided with a carrier for holding a sample (see para [0015]), wherein said carrier is movable within said transport tube along a length thereof (see para [0015] disclosing range of transport); and an actuator tube extending substantially next to said transport tube (see para [0455] disclosing conveyor track), wherein said actuator tube is provided with an actuator element that is movable within said actuator tube (see paras [0438]-[0437]); wherein said actuator element comprises a first magnet part, and said sample carrier is provided with a second magnet part (see para [0456] disclosing multiple sets of magnets), wherein said first magnet part and said second magnet part are provided in such a way that movement of the sample carrier through said transport tube is linked to movement of the magnetic actuator element through the actuator tube (see para [0455] and [0456] disclosing using magnets  to move samples through conveyor track).
Regarding claim 2, Johns disclose a transport apparatus according to claim 1, wherein said actuator tube is a pneumatic actuator tube (see para [0006] disclosing screw conveyor).
Regarding claim 3, Johns discloses a transport apparatus according to claim 1, wherein said transport tube is a reduced pressure transport tube, in particular a vacuum transport tube.
Regarding claim 4, Johns discloses a transport apparatus according to claim 1, wherein said carrier comprises a substantially cylindrical carrier body that is provided with a receiving space for receiving said sample to be transported(see para [0395], fig 41 disclosing cylinder).
Regarding claim 5, Johns discloses a transport apparatus according to claim 4, wherein said second magnet part comprises:a front magnet assembly that is provided on a front end face of the substantially cylindrical carrier body; and/or a Tear magnet assembly that is provided on a rear end face of the substantially cylindrical carrier body (see para [0395], fig 41 disclosing cylinder).
Regarding claim 6, Johns disclose a transport apparatus according to claim 5, wherein said front and/or rear magnet assembly comprises a first magnetic element and a second magnetic element provided in between said first magnetic element and said carrier body, wherein opposing poles of said first magnetic element and said second magnetic element are directed towards each other (see para [0461] disclosing aligned poles of circular magnets).
Regarding claim 7, Johns discloses a system for sample manipulation, comprising:
a first device arranged for manipulating a sample (see fig 1);
a second device arranged for manipulating a sample (see fig 2b disclosing different racks); and
a transport apparatus according to any one of the previous claims, that is connected to said first device and to said second device (see para [0449] disclosing transports between locations).
Regarding claim 8, Johns disclose a system according to claim 7, wherein said first device is a sample preparation device, and wherein said second device is a sample study device (see para [0464] disclosing Sample aliquots). 
Regarding claim 9, Johns discloses a system according to claim 7, wherein said first device and/or said second device comprises a charged particle microscope(see para [0427] describing the dynamics of charged particle microscopy).
Regarding claim 10 Johns disclose a system according to claim 9, wherein said first device is a focused ion beam device, and/or said second device is an electron microscope (see para [0427] describing the dynamics of charged particle microscopy).
Regarding claim 11, Johns discloses a method for transferring a sample in a system, comprising the steps of: providing a system that comprises a first device arranged for manipulating a sample (see fig 1), a second device arranged for manipulating a sample (see para [0448] disclosing transport conveyor), and a transport apparatus according to any one of the previous claims (see fig 1), that is connected to said first device and to said second device (see paras [0446]-[0450] disclosing conveyor); providing a sample in the first device (see paras [0443]-[0452] disclosing samples); transferring said sample to the carrier body (paras [0443]-[0452] disclosing samples transferred to conveyors); moving the actuator element in the actuator tube for moving the carrier body that is magnetically linked to said actuator element (paras [0443]-[0452] disclosing samples moving using magnes), thereby moving said sample from said first device to said second device (paras [0443]-[0452] disclosing samples); and transferring the sample from the carrier body to the second device (paras [0443]-[0452] disclosing samples).


Response to Arguments
Based on applicant’s request for clarification, this section provides more clarification regarding the  claim 1 ‘tube’ elements:
a transport tube (4030, see fig 42) provided with 
a carrier (4050 sample tube having contents), movable (removable from 4030) within said transport tube (4050) along a length thereof (see fig 42 where 0050 is removable); and 
an actuator tube (4034-4037 cylinder format)extending substantially next to said transport tube (see 4034-4037 formed below 4030/4050 to run along conveyor track), 
actuator tube has a motor (motors have magnets).
Examiner’s comments
Based on applicant’s explanations, there are clear differences between the cited art and the claimed features. This office action recommends that claim 1 be amended with language such as, “the magnetic movement element is separate from and located outside of the transport tube” or “wherein one of the parallel transport tubes contain a magnetic mechanism to propel a container having the sample.” Applicant is invited to conduct an examiner’s interview to assist in furthering prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813